Citation Nr: 0023554	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  91-50 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for organic brain 
syndrome.

4.  Entitlement to an increased (compensable) rating for a 
scar on the scalp.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from March 1959 to April 1962 
as well as subsequent service as a member of the Army 
National Guard of Alabama, with periods of active duty for 
training from June 11 to June 16, 1963, and from September 10 
to September 12, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's 
application to reopen his claim for service connection for a 
seizure disorder; his claims for service connection for 
headaches and organic brain syndrome; and his claim for a 
compensable rating for a scar on the scalp.  The veteran 
timely appealed these determinations to the Board.

When this matter was initially before the Board in August 
1992, it was remanded for further development.  Thereafter, 
the veteran relocated to Tennessee and his claims folder was 
transferred to the Nashville, Tennessee, RO.  

When this matter was again before the Board in March 1998, 
the Board observed that in November 1993, the veteran had 
requested a personal hearing before a Member of the Board at 
the local VA office.  The Board further noted that although 
the veteran was afforded a hearing before a hearing officer 
at the RO in May 1994, to date he had neither been afforded a 
Board hearing nor indicated that he had withdrawn his request 
for one.  As such, in March 1998, the Board remanded this 
case to have the RO contact the veteran and have him clarify 
whether he still wished to testify at a hearing conducted 
before a Member of the Board.  Consistent with the Board's 
instructions, by letter dated in August 1998, the RO 
requested that the veteran indicate whether he still desired 
to appear at a Board hearing.  Because the letter was sent to 
his former address and was returned as undeliverable, in May 
1999, the RO resent the letter to his correct address.  
Although the second letter was not returned as undeliverable, 
to date the veteran has failed to respond to the RO's 
inquiry.  In an undated, signed statement, received at the RO 
in October 1999, however, the veteran discussed other 
matters, and a review of the statement discloses that he 
continued to reside at the address to which the May 1999 
letter was sent. Further, in March 2000, his representative 
submitted an Informal Hearing Presentation in support of his 
claims.  Under the circumstances, the Board concludes that 
the veteran's request for a Board hearing is withdrawn.  See 
38 C.F.R. § 20.702 (1999).

As a final preliminary point, the Board observes that, in 
written argument dated in December 1991, the veteran's 
representative argued that service connection was warranted 
for tinnitus and hearing loss.  These informal claims have 
not, to date, been considered and they are referred to the RO 
for all appropriate action and development.


FINDINGS OF FACT

1.  In a July 1983 decision, the RO denied service connection 
for a seizure disorder.  Although notified of that decision 
and of his appellate rights in a letter from the RO dated in 
August 1983, the veteran did not file an appeal.

2.  Evidence added to the record since the July 1983 rating 
decision that denied the veteran's claim of entitlement to 
service connection for a seizure disorder is not cumulative 
or redundant, is relevant and probative, and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

3.  The preponderance of the evidence is against the claim of 
entitlement to service connection for headaches.

4.  The preponderance of the evidence is against the claim of 
entitlement to service connection for organic brain syndrome.


CONCLUSIONS OF LAW

1.  The RO's July 1983 rating decision, which denied service 
connection for seizure disorder, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R 20.302 (1999).

2.  Evidence received since the July 1983 RO rating decision 
is new and material; the claim of entitlement to service 
connection for seizure disorder is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A headache disorder was not incurred or aggravated during 
the appellant's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991).

4.  Organic brain syndrome was not incurred or aggravated 
during the appellant's active duty service.  38 U.S.C.A. 
§§ 1131, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Report of Medical Examination at service entry, dated in 
March 1959, reflects that the examination was negative for a 
seizure disorder, headaches or organic brain syndrome.  The 
service medical records show that, in October 1961, the 
veteran was seen at Martin Army Hospital at Fort Benning for 
complaints of headaches.  The entry reflects that he was 
taken there via ambulance and provided a history of having 
fallen from his bunk and hit the floor.  The veteran 
complained of having pain in his right front forehead and 
subsequent to a physical examination was diagnosed as having 
an anxiety reaction.  The veteran was again seen in the 
emergency room at Martin Army Hospital at Fort Benning, 
Georgia, in January 1962.  The entry shows that he complained 
of sustaining an injury as a result of hitting his head on a 
wall.  The examiner indicated that the veteran had sustained 
a laceration of the scalp, which was thereafter sutured; a 
subsequent entry, dated nine days later, indicates that the 
sutures were removed.  

The Report of Medical Examination at service separation, 
dated in February 1962, reflects that the veteran's head, 
face, neck and scalp; neurologic; and psychiatric systems 
were each reported as normal.  The Report of Medical History, 
dated that same month, however, shows that the veteran 
indicated that he suffered from frequent or severe headaches.  
In addition, a Report of Medical Examination, dated in 
February 1963, conducted for purposes of his enlistment into 
the Army National Guard, reflects that a small scar on the 
top of his head was noted, but that the examination was 
otherwise negative.  Further, a Report of Medical History, 
dated that same month, is negative for complaints or findings 
or a seizure disorder, headaches or organic brain syndrome.  
Finally, there are no service medical records in the claims 
folder dated subsequent to the February 1963 report.

In July 1962, the veteran was afforded a neuropsychiatric and 
neurological examination.  The physician indicated that the 
veteran was twenty-one and one-half years old and that, 
according to his father, he "went into the ninth grade in 
school but made poor grades and did not seem to be able to 
learn very well."  The examiner further stated that the 
veteran's father reported that the veteran had one sister 
that had trouble "in learning also," was in Bryce Hospital, 
and had taken "perhaps about twenty EST treatments."  The 
physician also reported that the veteran's father described 
the veteran as "acting like a little boy, or at least 
someone much younger than his age."  In this regard, his 
father said that, "for example, if he was trying to teach 
the younger children to play ball and they did not suit him, 
he got very upset and took the ball away from them."

The examiner further reported that, while on leave from Fort 
Benning in October 1961, someone ran into the veteran's truck 
while it was parked.  He stated that the veteran became very 
upset "and thought perhaps his father would bawl him out," 
and he "had a spell where he passed out and was hard to 
control."  The examiner indicated that the veteran was 
thereafter "taken to a doctor and given a shot and recovered 
after a few hours but had a bad headache."  In addition, the 
physician reported that the veteran, whom he described as "a 
boy," stated that the headaches "come before and after 
spells of this nature;" the examiner indicated that the 
veteran "apparently had not had many of them."  He 
indicated, however, that the veteran did experience one when 
he returned to the barracks at Fort Benning and was 
thereafter taken to the emergency ward and kept for a short 
time prior to be allowed to go back to duty.  The physician 
stated "Apparently no extensive examinations were made at 
that time.  They told him he would be all right."  The 
examiner added that, according to the veteran's father, the 
veteran did not have typical convulsions during the spell, 
and that although he was "wild and hard to control," he 
never had any history of violence or of hurting anyone.  

In addition, the physician indicated "At first the young man 
could not remember any definite injury to his head[,] but 
later did remember that he bumped his head while going to 
Korea on the ship."  The examiner added "This knocked him 
down but he did not go to a doctor or have any special 
treatment for it."  He stated that, as a result of the 
incident, the veteran had a scar directly on top of his head 
that was "somewhat tender;" he explained that the veteran 
"flinches a little when the scar is touched.  Further, he 
described the scar as "somewhat raised" but not very long 
or disfiguring."  The examiner also noted that the veteran 
reported having ringing in his ears, especially on the right, 
as well as impaired hearing, also especially on the right.  
An electroencephalography (EEG) was performed that was 
reported as normal for both waking and sleep, and the 
examiner indicated that there was nothing in the tracing 
suggestive of petit-mal seizures.  The pertinent diagnoses 
were residuals of a head injury, slight, and dissociative 
reaction, marked.

In a September 1962 rating action, the RO cited the service 
and post-service medical evidence and established service 
connection for scar of the scalp and assigned a 
noncompensable evaluation, effective April 26, 1962.  The RO 
also denied service connection for dissociative reaction, 
defective hearing and left ankle sprain.  The RO's 
notification letter, dated later that same month, indicated 
that service connection had been denied for a nervous 
condition.  

Thereafter, in May 1973, a state veteran's service 
organization submitted an affidavit and two reports to 
establish that the veteran was only able to return to work 
"with certain restrictions."  According to the statement, 
the documents were submitted "for the purpose of showing 
disability due to an injury in service and requesting 
compensation payments to the veteran."  The sworn affidavit 
is dated October 3, 1962.  

Also submitted by the veteran's representative was an April 
1973 Approval To Return To Work form, apparently from the 
Tennessee Valley Authority (TVA), the veteran's former 
employer.  According to the form, a physician opined that the 
veteran was physically fit to return to work on April 3, 
1973, although he placed some restrictions on his ability to 
do so; he stated that the veteran was not to operate powered 
machinery, lift more than thirty-five pounds of weight; or 
work in a "hazardous" noise area.  In addition, his 
representative filed a form showing that the veteran had an 
appointment with the VA neurosurgery service scheduled to 
take place in June 1973.

In one lay statement, dated in June 1973, twenty-nine of the 
veteran's "friends and neighbors" stated that when the 
veteran returned from "over seas" in 1961 he was tense and 
extremely nervous.  In addition, the affirmants reported 
that, on one occasion, he blacked out and was treated by a 
doctor.  They added that, while on leave from the Army, he 
was unable to return to camp for six days, and that, since 
his 1962 discharge, he had been treated by a doctor "for 
nerves" on several occasions.

In another June 1973 statement, the Rev. C.J. Arnold 
indicated that he had known the veteran since he was a small 
boy, and that he had driven him to the station when he left 
to enter the Army.  Rev. Arnold stated that, since his 
discharge, the veteran had had several "blackout spells."  
In addition, Rev. Arnold reported that, early that year, the 
veteran "had such an attack," and underwent brain surgery 
at the VA hospital to treat the condition.

In July 1973, the veteran submitted medical statements dated 
that same month, that were drafted by Drs. E. A. Browder and 
J.E. Hall, as well as several lay statements, dated from June 
to July 1973, and a July 1973 affidavit.  In his July 1973 
medical statement, Dr. Browder reported "This man was seen 
in 1961 with a neurological problem.  He was not hospitalized 
at that time.  He was having headaches and some type of 
seizures."  In Dr. Hall's statement, he simply indicated 
that he had treated the veteran from 1965 to 1969 for chronic 
anxiety reaction.

In a July 1973 affidavit, a fellow serviceman testified that 
he was aboard a ship with the veteran in April 1960.  He 
reported that the veteran bumped his head on the hatch, was 
almost unconscious, and was sick for 15 days.  

In August 1976, the RO received copies of the veteran's VA 
outpatient treatment records, dated from December 1975 to 
July 1976, from the Murfreesboro, Tennessee, VA Medical 
Center.  These records reflect that the veteran was seen on 
several occasions for treatment of seizures, headaches and 
psychiatric problems.  They further show that he was often 
accompanied on these visits by an aunt, with whom he resided, 
and who discussed his symptoms and treatment with the 
examiners.  The outpatient treatment entries show that the 
veteran was treating his disabilities with numerous 
medications, including Dilantin and Mellaril.  In a December 
1975 entry, the examiner indicated that the veteran's organic 
brain syndrome had its onset in 1973.  In January 1976, an 
examiner described the veteran's desire to purchase an 
automobile as "child-like."  That same entry reflects that 
his aunt reported that the veteran had not experienced any 
seizures since he began treating the disability with 
Dilantin.  Subsequent entries show further treatment for the 
disabilities, and he was advised to continue treating his 
medical problems with the same regimen of prescription 
medications.

In April 1977, the veteran submitted a March 1977 statement 
prepared by Dr. Browder.  Dr. Browder indicated that the 
veteran began having seizures in 1961 with a history of 
having a head injury while in the U.S. Army.  In response, 
the RO issued a rating decision in April 1977 denying an 
increased rating for his scalp scar and notified him of the 
determination later that same month.

In May 1977, the RO received a further statement from Dr. 
Browder, dated earlier that same month.  Dr. Browder reported 
it was his opinion that an injury caused a blood clot that 
required surgery on the veteran's head.  

In June 1977, the veteran submitted a May 1977 report that 
was drafted by Dr. John C. Elliott, a physician at the TVA.  
According to the report, the veteran's initial medical 
examination with TVA was conducted in August 1970.  Dr. 
Elliott stated that on January 15, 1973, the veteran was 
brought to TVA's medical office at the Raccoon Mt. Project by 
two fellow employees and then taken via ambulance to Erlanger 
Hospital.  He indicated that the veteran thereafter returned 
to work, with restrictions, on April 3, 1973.  Dr. Elliott 
stated that this was the "last" entry in his record, and 
therefore it was unclear whether management had accepted the 
restrictions and "let him return to work."  The physician 
further reported that the veteran was terminated by TVA on 
May 27, 1975, because he was "not regularly available for 
work."

In a June 1977 rating action, the RO cited the above evidence 
and denied entitlement to a compensable rating for the 
veteran's service-connected scar.  The RO notified him of the 
determination in a July 1977 letter.  The veteran appealed, 
arguing that he was entitled to compensation for the scar and 
for the injury to his head.  

In December 1977, the veteran was afforded a VA examination.  
In discussing the history of the veteran's conditions, the 
physician indicated that the veteran was seeking service 
connection for a head injury, a seizure disorder and a 
nervous problem.  The examiner reported that, in 1960, while 
aboard a ship in service, the veteran hit the top of his head 
on a latch.  He stated that, as a result, the veteran 
sustained a scalp laceration, which was subsequently sutured.  
The examination disclosed that the veteran was very nervous 
and easily distracted.  He was in no acute distress and his 
vital signs were normal.  The examiner indicated that a brief 
mental status examination revealed a low educational level, 
with considerable difficulty with abstracting pronouns and 
calculating serial sevens.  The physician noted, however, 
that he was oriented to time, place and person.  The examiner 
diagnosed the veteran as having a well-healed scar on his 
head, which he indicated was difficult to locate under his 
hair; anxiety; and history of a seizure disorder.

In May 1978, the Board denied entitlement to a compensable 
rating for the veteran's service-connected scar.  In the 
introduction to the decision, however, the Board indicated 
"The issue developed for review is increased (compensable) 
rating for a scar on the scalp.  Consequently, while 
contentions have been advanced on appeal with respect to 
another issue, the Board does not assume jurisdiction of the 
additional question."

In March 1980, the RO received copies of outpatient treatment 
records, including an outpatient treatment evaluation, dated 
from December 1979 to January 1980, from the Murfreesboro, 
Tennessee, VA Medical Center.  A December 1979 entry reflects 
that the veteran denied having any recent seizures.  The 
examiner reported that the veteran "continues to be very 
dependent and child-like."  He further stated that the 
veteran's condition appeared to be stable and recommended 
that the veteran continue treating the disability with his 
Dilantin, Mellaril and Phenobarbital.

The January 1980 outpatient evaluation revealed that the 
veteran was in contact and was oriented times three.  In 
addition, the examiner reported that the veteran was not 
employed, although he performed "odd jobs."  He added that 
the veteran had a history of organic brain syndrome, which he 
indicated was secondary to a blood clot.  The examiner stated 
that the veteran lived with his aunt and suffered from 
depression, but that he was not dysphoric.  The examination 
also disclosed that the veteran did not exhibit grossly 
organic features and that his affect was somewhat flat.  The 
pertinent diagnoses were psychotic organic brain syndrome 
associated with left craniotomy and seizure disorder.

In May 1981, the RO received a medical statement prepared by 
Dr. Browder earlier that month.  Referring to the veteran, 
Dr. Browder stated "This man has brain damage evidently 
caused by a head injury while in military service.  [The 
veteran] is totally disabled."

In July 1982, the RO received outpatient treatment records 
from the Murfreesboro, Tennessee, VA Medical Center, dated 
from January 1981 to January 1982.  A January 1981 entry 
shows that the veteran continued to treat his seizure 
disorder with a regimen of Mellaril, Dilantin and 
Phenobarbital.  Subsequent entries reflect that he complained 
of having headaches, although he denied having any recent 
seizures.  In addition, his medication regimen was kept 
stable.  In October 1981, a physician stated "This man has a 
history of being hit in the head by a door in service.  He 
has had resultant seizures.  He has filed a claim for 
[service connection]."  The examiner indicated that the 
veteran should continue treating the disability with 
Mellaril, Dilantin and Phenobarbital.  In November 1981, the 
veteran complained that his headaches were worsening; the 
examiner recommended that he continue on his current 
prescription drug regimen and that he return for further 
outpatient care, which he opined was needed.  Thereafter, in 
January 1982, an examiner reported that the results of an 
attempted mental status examination revealed that the veteran 
had more confusion "than one would guess from a superficial 
look."  The examiner indicated that the veteran should 
continue to treat his disability with Mellaril, Dilantin and 
Phenobarbital, although he adjusted the dosages of the 
medications.  Another entry, dated that same month, reflects 
that the veteran was diagnosed as having psychotic organic 
brain syndrome.  The examiner's assessment was history of 
brain trauma.  In April 1982, the veteran was seen for 
similar continuing complaints and the examiner recommended 
that he continue treating his disability with Mellaril, 
Dilantin and Phenobarbital.

The veteran was thereafter hospitalized by VA from June to 
September 1982.  The hospital summary reflects that he was 
admitted complaining of neck, right hip and right shoulder 
pain when he walked for short distances.  The veteran 
reported that the pain had been "more or less chronic" 
since suffering a head injury in 1973.  The physician 
reported that, at times, the veteran smiled inappropriately, 
and that he was moderately depressed.  At discharge, he was 
diagnosed as having dementia due to a subdural hematoma and a 
convulsive disorder.

In February 1983, the RO received the veteran's claim for 
service connection for seizures, epilepsy, and a nervous 
condition.  He reported that he was receiving treatment at 
the VA hospitals in Birmingham, Alabama, and in Murfreesboro 
and Nashville, Tennessee.  In addition, the veteran argued 
that he received treatment for seizures at Fort Benning in 
1961 and that service connection was thus warranted for these 
conditions.

In connection with the veteran's claims, the RO, citing to 
the medical statements submitted over the years by Dr. 
Browder, requested that a field examiner contact Dr. Browder 
to ascertain whether the diagnosis of seizures in 1961 was 
taken from his records or whether "he made the statement 
from memory."  The adjudication officer indicated that if 
the statement was made from his clinical record, the field 
examiner should show the exact date and diagnosis, and if 
possible, include a copy of those records.

Consistent with the adjudication officer's request, in a July 
1983 report, the field examiner indicated that "a contact 
was made with the physician, Dr. Ernest A. Browder, in 
Stevenson, [Alabama]."  The field examiner reported Dr. 
Browder was no longer in practice.  He further stated that 
Dr. Browder had described the veteran as a "long-time 
patient," and indicated that he was the family physician for 
his entire family and knew the veteran prior to his period of 
active duty.  In addition, the field examiner reported 

The doctor informed me that he did not 
make his diagnosis of the veteran's 
condition based on clinical evidence.  He 
indicated that he never had any 
diagnostic tests or test work done to 
determine the diagnosis that was 
presented to the Veterans Administration 
in the multiple statements that had been 
mailed in the veteran's behalf by the 
doctor.  He indicated that he merely just 
prescribed medication for the veteran and 
saw him on a very informal basis.  The 
doctor indicated that he currently does 
not have any of his clinical records 
available, that the Veterans 
Administration might use to assist them 
in determining the nature of this 
veteran's disease.  

In the report, the field examiner noted the doctor's 
suggestion that VA contact the TVA, which he "was sure" 
would have records relating to the veteran's seizures.  He 
also stated that Dr. Browder indicated that the injury could 
have been aggravated by the veteran's employment with the TVA 
"as opposed to employment by military service."  In 
closing, the field examiner stated Dr. Browder opined that 
the veteran's current condition precluded him from following 
any type of gainful employment and that the letters written 
to the VA "were simply for the purpose of assisting this 
veteran in seeking some financial relief rather than based on 
sound diagnostic procedures."

Based on the above evidence, in July 1983, the RO denied 
service connection for a "convulsive disorder (seizures)."  
Although the rating decision did not explain the basis for 
the determination, in its August 1983 letter to the veteran 
notifying him of the determination, the RO indicated that his 
claim for a nervous condition was disallowed in September 
1962 as not incurred in or aggravated by his period of 
service, and that his claim for epilepsy must be disallowed 
on that same basis.  In doing so, the RO indicated that there 
was "no evidence to show that you suffered a seizure 
disorder while in military service."  The veteran did not 
appeal this determination.

Thereafter, in November and December 1989 statements, the 
veteran indicated that he was receiving regular treatment at 
the Murfreesboro, Tennessee, VA Medical Center, and requested 
that he be given a reevaluation for disability.  Outpatient 
treatment records from that facility, dated from April to 
December 1989, were subsequently associated with the claims 
folder.  Those records show that the veteran was diagnosed as 
suffering from organic brain syndrome, dementia, anxiety 
syndrome and a seizure disorder.  They further indicate that 
he continued to treat his condition with Dilantin.  In 
addition, they reflect that the veteran "needed to have 
someone live with him."

In January 1990, the RO denied entitlement to a compensable 
evaluation for his service-connected scar on the basis that 
the VA outpatient treatment records did not reflect treatment 
for that disability.  The veteran was notified of the 
determination in February 1990 and in January 1991, he filed 
a Notice of Disagreement (NOD).  In doing so, he cited his 
headaches as a basis for a compensable evaluation.  In 
response, in a February 1991 letter, the RO indicated that 
service connection for a headache disorder had been denied in 
1983 and that he was required to present new and material 
evidence to reopen this claim.

In April 1991, the veteran submitted an informal application 
to reopen a claim for service connection for residuals of a 
head injury.  He stated that he had suffered a blood clot and 
that he had to have surgery as a result of the in-service 
head injury.  In addition, he reported that he received most 
of his care at the Murfreesboro, Tennessee, VA Medical 
Center, and requested that the records of his treatment at 
that facility be associated with the claims folder.  The 
veteran also submitted duplicate copies of May 1977 and May 
1981 medical statements that were prepared by Dr. Browder.

In response, VA outpatient treatment records, dated from 
March 1990 to March 1991, as well as a September 1990 VA 
hospitalization report, were associated with the claims 
folder.  The outpatient treatment records show that the 
veteran was seen on several occasions for various complaints 
and that he was diagnosed as suffering from seizures, organic 
brain syndrome, an organic affective disorder, and an organic 
mood disorder.  In addition, he was advised to continue 
taking Dilantin and other medications.  Further, a May 1990 
entry reflects that he was currently living with his parents, 
but that he planned to move back into his aunt's home.

The September 1990 hospitalization report reflects that the 
veteran was hospitalized at the Murfreesboro, Tennessee, VA 
Medical Center, from August to September 1990.  The discharge 
summary indicates that the veteran had a history of suffering 
from a seizure disorder and that his most recent seizure had 
occurred approximately one month earlier.  At discharge, he 
was diagnosed as having, among other conditions, an organic 
affective disorder; mild dementia by history; status post 
head surgery for subdural hematoma removal on the left side 
after the blood clot with residual aphasia; a seizure 
disorder.

In June 1991, the RO received records, dated in June 1990, 
indicating that the veteran was seen on an outpatient basis 
at Baroness Erlanger Hospital (Baroness) in Chattanooga, 
Tennessee.  The records reflect that the veteran presented 
complaining of having seizures and scar tissue.  An EEG was 
conducted.  In reporting his findings, Dr. Neil C. Brown 
noted that the veteran had a history of seizures, as well as 
brain surgery in 1973 to remove a blood clot.  Dr. Brown 
reported that the EEG was abnormal.  He explained that it 
disclosed profound slowing, and that sharp waves and spikes 
were recorded from the left temporal regions that were 
consistent with an irritative abnormality in that area.  An 
MRI was also performed, and it revealed "no evidence of 
residual subdural hematoma on the left."

Later in June 1991, the veteran submitted a statement 
indicating that he wanted to assert a claim for service 
connection for seizures as secondary to a head injury.  
Thereafter, in a September 1991 rating action, the RO denied 
service connection for headaches and blood clots; a 
compensable rating for his service-connected scar; and claim 
for service connection for a seizure disorder, on the basis 
that he had not presented new and material evidence; the 
veteran perfected an appeal.

When this matter was initially before the Board in August 
1992, the Board recharacterized the issues as is reflected on 
the title page of this decision.  In doing so, the Board 
explained that, although the RO had denied service connection 
for blood clots, it appeared that the veteran was actually 
seeking service connection for organic brain syndrome.  In 
addition, the Board indicated that, although the veteran 
requested service connection for headaches in May 1962, 
service connection was not specifically denied for that 
condition until September 1991.  The Board further observed 
that in July 1983, service connection for a seizure disorder 
was denied on the basis that the veteran was not shown to 
suffer from the condition during service; in the September 
1991 rating action, the RO denied the veteran's application 
on the ground that he had not submitted new and material 
evidence showing that the seizure disorder was secondary to 
his service-connected scar.  

In remanding the claims for further development and 
adjudication, the Board directed the RO to associate 
pertinent post-service medical records with the claims 
folder.  The Board also instructed the RO to schedule the 
veteran for a VA examination, with consultations with 
specialists in psychology, psychiatry and neurology.  In 
doing so, the Board noted that the evidence showed that the 
veteran had been described as a poor historian with an 
approximate mental age of ten years.  In addition, noting the 
veteran's contention that not all of his service medical 
records had been associated with the claims folder, the Board 
indicated that, on remand, the RO should attempt to obtain 
and associate any missing service records.

Consistent with the Board's instructions, in September 1992, 
the veteran was afforded a VA neurological examination.  The 
veteran provided a history of having sustained an injury 
while in service in 1962 when he was struck in the back of 
the head.  He reported that he did not lose consciousness, 
but had "momentary disequilibrium feeling."  The veteran 
reported that the "blow" was severe enough to require 
stitches to his scalp.  In addition, he complained that he 
currently suffered from mental problems, seizures and 
headaches.

The examiner stated that the veteran apparently did fairly 
well after the in-service incident and was working for the 
TVA when, in 1973, he developed a severe headache and 
subsequent loss of consciousness.  He added that, according 
to the veteran's chart and reported history, the veteran had 
a subdural hematoma on the left with right hemiparesis and 
aphasia.  He underwent an emergency craniotomy of the left 
temporoparietal region for evacuation of hematoma.  In 
addition, the examiner noted that the records from this 1973 
admission were unavailable to him and that the veteran later 
developed generalized tonic/clonic seizures after the 
subdural hematoma.  He further stated that the veteran 
underwent extensive rehabilitation and was "left with a mild 
dementia, mild right hemiparesis, chronic headaches, and a 
seizure disorder."  The examiner added that the veteran 
reported that he suffered from approximately two to three 
seizures per year despite being therapeutically treated with 
Dilantin.  He also noted that the veteran complained of 
suffering from persistent headaches, mostly on the left side 
of his head, "associated with the scar on the left 
hemicranium."

The examination revealed that the veteran was in no acute 
distress and that he was alert and oriented to person, place 
and time.  In addition, the examiner reported that a mini-
mental status examination resulted in a score of 25/30.  With 
regard to that score, the examiner explained that the veteran 
remembered only one of three objects, spelled the word world 
backwards as "dlorw," and was unable to do serial sevens.  
The examiner further stated that his cranial nerves were 
intact and his pupils were sensitive to light.  Motor 
examination revealed that the veteran had mild increased tone 
and mild pronator drift on the right side.  The diagnoses 
were status post head trauma in 1962; status post left 
subdural hematoma in 1973; seizure disorder, secondary to old 
subdural hematoma; organic brain syndrome, also secondary to 
subdural hematoma; and chronic headaches, which the examiner 
indicated were likely associated to a scar from the old 
craniotomy associated with the subdural hematoma.  In 
addition, with respect to the second diagnosis, the examiner 
reiterated that the 1973 hospitalization records were not 
available for his review and commented that it was important 
to know whether it was chronic subdural [hematoma] as opposed 
to an acute bleed.  He explained that, if chronic, it was 
likely secondary to head trauma sustained in the past, and 
certainly was compatible with a head injury sustained during 
his period of military service.  The examiner added that if 
the subdural hematoma was more of an acute bleed, then the 
relationship to past injuries would be unclear.

In October 1992, the veteran was afforded a VA psychiatric 
examination.  At the outset of his report, the examiner 
indicated that the veteran had organic brain syndrome 
following an injury, which occurred at Fort Benning, Georgia, 
and subsequently developed seizures.  He added that the 
veteran thereafter required surgery to treat a subdural 
hematoma and that, according to a friend, who apparently 
accompanied the veteran to the examination, he had 
unsuccessfully sought service connection for the condition 
during the prior fifteen years.  

The examiner noted that the veteran underwent another VA 
examination in September 1992 and stated that that report 
contained a good recitation of his medical history, including 
suffering head trauma during service in 1962 and surgery to 
treat a subdural hematoma in 1973.  He added that the veteran 
reportedly experienced two to three seizures per year despite 
treating the condition with Dilantin; he also observed that 
the veteran was taking Haldol and Benadryl, which he received 
from the Murfreesboro, Tennessee, VA Medical Center.  In this 
regard, he stated that one of the impressions at the medical 
facility was that the veteran was a paranoid schizophrenic, 
but added that that diagnosis had not been confirmed.

The physician indicated that the veteran was unable to 
remember things very long and that he became extremely 
nervous, especially when he has a seizure.  He also reported 
that the veteran stated that he was unable to "say things 
correctly at times," and that, on some days, he was unable 
to think well.  The examiner commented that the veteran had 
distorted visual perceptions, explaining that sometimes 
things looked red and other times they appeared green.  He 
further reported that the veteran forgot the names of people 
he knew well, and that he exhibited some bizarre, delusional 
and somatic symptoms.  In addition, the examiner described 
the veteran as a poor historian, and indicated that he tended 
to "ramble in his speech and repeat statements that he had 
made only a short time previously."  The examiner further 
stated that the veteran was hesitant in his speech, was able 
to state the correct date "only after being able to think 
about it for a long time," and appeared extremely restless, 
exhibiting difficulty sitting still.

In addition, the examiner indicated that the veteran handled 
his own financial matters with the assistance of his aunt and 
sister; he added that the veteran reported that he paid 
people what he owed them, but thought that others tried to 
cheat him.  The diagnoses were organic dementia-post 
traumatic; organic delusional disorder; organic personality 
disorder; and organic mental disorder, not otherwise 
specified.

In addition, in further compliance with the Board's remand 
instructions, the RO made several attempts to obtain 
additional service medical records.  The record reveals, 
however, that despite its diligent efforts, the RO was only 
able to obtain copies of service examination reports.  

In an April 1993 rating action, the RO, noting the veteran's 
complaints of headaches in February 1962 and the findings 
contained in the September and October 1992 VA examination 
reports, denied entitlement to a compensable rating for his 
service-connected scar.  Service connection for headaches and 
organic brain syndrome, also were denied, on the basis that 
neither disability was incurred in or aggravated by service.  
In addition, although characterizing the issue as to whether 
new and material evidence had been submitted, the RO denied 
service connection for a seizure disorder on the basis that 
there was no evidence showing that it was incurred in or 
aggravated by service.

Thereafter, in an undated statement that was received at the 
RO in June 1993, the veteran reported that he suffered three 
separate head injuries during service.  He indicated that the 
first one occurred in 1961 while he was aboard a ship that 
was departing California and headed for Korea.  The veteran 
stated that, as a result of the injury, he suffered from 
"unbearable" headaches during the course of his tour in 
Korea.  In addition, he said that he received pills to treat 
the pain from a paramedic.  With respect to the second head 
injury, he reported that, in 1962, while serving at Fort 
Benning, Georgia, he fell into the ash shaker on the heating 
stove.  The veteran said that, as a result, the back of his 
head was pierced and he had to have several stitches.  He 
further stated that within a few days, he began to have 
seizures while at home on weekend leave.  The veteran cited 
the medical evidence showing that he sought care from Dr. 
Browder for this problem, and reported that he has suffered 
from a chronic seizure disorder since that time.  As to the 
third in-service head injury, the veteran indicated that, in 
the week following his return to service after sustaining the 
second head injury, he fell from the top bunk of a bunk bed 
in his barracks while having a seizure.  He added that he was 
rendered "unconscious for a while," and his commanding 
officer arranged to have an ambulance transport him to a 
hospital.  

In the same statement, the veteran further reported that, 
since service, he had constantly been bothered by headaches 
and "pressure inside his head."  He indicated that he kept 
seeing his doctor and that this culminated in brain surgery 
that was performed in 1973 at the VA hospital in Birmingham, 
Alabama.  In addition, the veteran took issue with the 
frequency of the seizures cited by the RO, arguing that, 
although he suffers only approximately two to three seizures 
each year, without treating the condition with numerous 
medications prescribed by VA physicians, "there was no way 
of knowing how many seizures he would have."  Finally, with 
respect to his psychiatric condition, he reported that he 
suffered a great deal of mental stress during service due to 
his fear of North Korea.

In November 1993, the veteran submitted a duplicate copy of 
Dr. Browder's March 1977 statement; a November 1993 
statement, which was prepared by the fellow serviceman who 
drafted the July 1993 affidavit; duplicate copies of some 
service medical records; an August 1973 VA hospitalization 
report; and January 1973 hospitalization records from 
Baroness.

In the November 1993 statement, the veteran's former service 
colleague stated that, while serving aboard ship with the 
veteran in 1960, as "everyone was rushing out the door to 
the deck area," the veteran hit his head on the top of the 
door.  He reported that, as a result, the veteran was 
"knocked down to his knees, and split his head open."  The 
affirmant further reported that the veteran spent the 
remainder of the trip in his bunk and that he was too sick to 
eat.  He added that he carried the veteran crackers, water 
and soda, and that the veteran complained of having severe 
headaches.

The records of the veteran's hospitalization at Baroness show 
that the veteran was admitted in January 1973, because he had 
lost consciousness at work earlier that day and that he 
presented in a semi-comatose state.  According to the 
admission report, no history was available to the examining 
physician other than a statement from a nurse that there was 
no known history of the veteran suffering from a seizure 
disorder or diabetes mellitus.  In addition, the physician 
indicated that details of the syncopal episode were not 
otherwise available, but reported that the veteran was 
incontinent of urine and that he had vomited.  At admission, 
the veteran denied having headaches.  A neurological 
examination revealed that he was extremely lethargic and 
disoriented to time, place and person; the veteran indicated 
that he was fifty-four and that he was presently in North 
Carolina, both of which were clearly not true.  The 
physician's impression was onset of a convulsive disorder in 
a veteran who was very probably forty-three years old.  He 
added that, in the absence of any available history preceding 
the convulsive disorder, the veteran was being admitted for 
further evaluation.

During the hospitalization, a brain scan was performed and 
pathologist's impression was normal brain scan and flow 
study.  That same day, an EEG was also conducted, and Dr. 
Brown reported that it was abnormal.  He explained that there 
appeared to be pathologic drowsiness present in the tracing 
and that the background rhythms remained those of drowsiness, 
even when the veteran was aroused.  Dr. Brown added that 
focal showing was present in the left temporal region.  In 
sum, he indicated that the findings were compatible with a 
focal abnormality in the temporal region resulting in 
generalized cerebral dysfunction.

In the discharge summary, the physician noted that the 
veteran was thirty-one years of age and that he was initially 
admitted to the emergency room with a severe intractable 
headache.  The physician stated that evaluations were 
performed during his hospitalization and that an arteriogram 
was scheduled but not conducted because the veteran's 
condition suddenly improved dramatically.  He indicated that 
the veteran should return to Baroness on an as needed basis, 
and diagnosed him as suffering from headaches of undetermined 
etiology.

Additionally, in November 1993, the veteran requested that he 
be afforded a Board hearing at the local VA office.  
Thereafter, in January 1994, he essentially indicated that he 
wished to testify before a hearing officer at the RO prior to 
appearing at a hearing before a Member of the Board.  

Pursuant to the veteran's request, in May 1994, he testified 
at a hearing before a hearing officer at the RO.  During the 
hearing, he reiterated that he had suffered several different 
head injuries during service, and reported that one injury 
involved hitting his head on a door while aboard a ship 
headed for Korea.  He stated that he became so ill that he 
was unable to seek treatment from either a physician or a 
corpsman, and that a fellow serviceman brought him crackers.  
He further testified that he sought formal medical treatment 
for the injury when he arrived in Korea, and indicated that 
his tongue was "chewed;" he also reported that someone 
opined that he had had a seizure.  He stated that it was not 
until he underwent surgery that he learned what a seizure 
was.  He also offered testimony concerning the head injury 
suffered when he fell out of his bunk bed as well as 
regarding the incident reported above involving the seizure 
he suffered as he was driving a motor vehicle while on leave 
from Fort Benning in 1961.

With respect to his claim for service connection for 
headaches, the veteran stated that he had suffered from this 
condition since sustaining head injuries in service in 1961 
and 1962.  In addition, he stated that he had sought 
treatment for the disability during and since service.  
Further, he testified that, between 1962 and 1973, he was not 
involved in any "accidents."  As to his claim for a 
compensable rating for his service-connected scar, he 
reported that it was productive of recurrent soreness and 
tenderness and that it would sometimes "fester up;" he 
reported he treated the disability with a salve provided by 
the Murfreesboro, Tennessee, VA Medical Center.

A friend of the veteran also testified at the hearing.  He 
reported that he had known the veteran since approximately 
1950 and that the veteran underwent brain surgery in 1973.  
In addition, he stated that the veteran suffered from 
seizures, although he acknowledged that he had not personally 
witnessed any.  At the hearing, the veteran also submitted 
five lay statements, dated in April and May 1994, that were 
prepared by friends and neighbors of the veteran since prior 
to his period of active duty.  The statements reflect that 
the veteran was normal and in good physical health prior to 
service and that he had been "a different person" since his 
discharge.  The affirmants each reported that, since 
returning from service, the veteran suffered from a chronic 
seizure disorder; one of the authors indicated that she 
witnessed the veteran having a seizure.  

Thereafter, records of the veteran's treatment at the 
Birmingham, Alabama, VA hospital were received at the RO, 
showing hospitalized at that facility from January to 
February 1973.  The discharge summary reflects that the 
veteran presented with a chief complaint of headaches.  The 
physician noted that, approximately two weeks prior to the 
hospitalization, he reported having headaches as well as 
ringing in his left ear; he also indicated that he had passed 
out on one occasion.  In addition, the physician observed 
that the veteran was treated in a Chattanooga, Tennessee, 
hospital for what was diagnosed as a subarachnoid hemorrhage.  
The examiner stated that, within approximately one week of 
his discharge from that private facility, he began having 
complaints of headaches, ringing in his ears and a "new" 
complaint of staggering and poor memory.  The veteran 
reported that a "local doctor" had referred him to the VA 
hospital for treatment.  

Neurological evaluations conducted during the hospitalization 
were generally normal but revealed that he had a poor memory, 
with confusion in providing his medical history.  The 
physician also indicated that the veteran appeared drowsy and 
in chronic pain, complaining several times of headaches.  An 
arteriography disclosed findings consistent with an 
intracerebral avascular mass on the left in the temporal 
area.  In addition, in February 1973, the veteran underwent a 
left temporal craniotomy and brain biopsy, which revealed 
that he had an intracerebral hematoma "of considerable 
size."  At discharge, he was placed on anticonvulsants 
Dilantin and Phenobarbital and was scheduled to be seen in 
two weeks and the neurology clinic.

In December 1994, the veteran was afforded a VA examination 
to assess whether he was housebound or permanently required 
the aid or attendance of another person.  The physician 
indicated that the veteran was able, without assistance, to 
feed, dress, undress, and shave himself, as well as attend to 
the wants of nature, although he cautioned that he needed 
supervision with most of those activities.  In addition, the 
examiner reported that the veteran had a history of dementia, 
a seizure disorder and depression, and that he had a problem 
taking care of himself without supervision.  The examiner 
indicated that the veteran would do much better in an 
environment where he complied with his medication regimen and 
questioned his ability to comply with that regimen without 
outside input.  In addition, he stated that the veteran was 
able to leave his home, but indicated that he was unable to 
drive due to his seizure disorder.  The diagnoses were 
unstable angina, dementia, seizure disorder and depression.

Thereafter, in response to a request from the RO, a VA 
surgeon reviewed the veteran's medical records to determine 
whether there was a relationship between his current 
disabilities and his cerebral hemorrhage.  In an October 1995 
report, the physician noted that more than thirty years of 
evidence was involved, and commented that there were 
discrepancies, which he stated was common as memories of 
events often vary over time.  He indicated that the first 
head injury reportedly occurred in July 1962 while the 
veteran was aboard a troop ship bound for Korea.  The 
physician noted that the veteran stated that he did not seek 
formal medical treatment; he also observed that, in a 
November 1993 statement, a service colleague of the veteran's 
indicated that the incident had taken place in 1960.  The 
physician further stated that the second incident, involving 
the veteran slumped over while driving a truck while on leave 
from service, presumably occurred in October 1961, although 
he observed that, in an affidavit, it was indicated that the 
incident had taken place in October 1962.  He reported that 
the third incident also took place in October 1961, when the 
veteran fell from his bunk bed and was treated at a service 
hospital.  In addition, he noted that a service colleague of 
the veteran's submitted a statement in which he said that the 
veteran had had a seizure prior to the fall.  The physician 
stated that the last incident occurred in January 1962 when 
the veteran was seen for treatment following hitting his head 
on a wall and sustaining a laceration of his scalp, which was 
thereafter sutured.

The physician observed that at separation the veteran 
complained of having frequent or severe headaches and 
indicated that he was self-treating the condition.  He also 
noted that a July 1962 VA examination report indicates that 
the veteran had a mental age of ten years and that he was 
diagnosed as having a marked dissociative reaction.  The 
examiner reported that the "next event" took place in 
January 1973, when the veteran received treatment at Baroness 
and thereafter at the Birmingham, Alabama, VA Medical Center.  
With regard to the veteran's treatment at the latter 
facility, he indicated that a hematoma was found and 
evacuated but that no specific cause, including an 
arteriovenous malformation, was noted.  The physician stated 
that, subsequent to the surgery, the veteran had a severe 
neurological residual as a result of the hemorrhage.

The physician listed twelve separate possibilities as to the 
cause of a cerebral hemorrhage, but indicated that only two 
were applicable based on the facts contained in the veteran's 
chart-an arteriovenous malformation and "undetermined."  
With regard to the arteriovenous malformation, the physician 
explained that they vary in size and are congenital in 
nature, with the onset of symptoms usually between ten and 
thirty years of age.  He indicated that, prior to a rupture, 
the most common complaint is a chronic recurring headache, 
but that in approximately thirty percent of cases, a seizure 
is the first and only symptom.  He stated that the 
undetermined cause group had no pattern of symptoms or 
specific cause.

The physician stated that there was no evidence that the two 
minor head injuries were in any way related to the cerebral 
hemorrhage that occurred approximately ten years later.  In 
this regard, he observed that the neurological and EEG 
examination in July 1962 reported no abnormalities or history 
of significant symptoms.  He further stated that it was 
possible that the veteran had a small cerebral hemorrhage 
that caused the behavior described in the truck.  The 
physician further indicated that he might have had a seizure 
or a second small bleed when seen in October 1961 because it 
appeared from the record that had some amnesia following the 
event, which might have been secondary to a concussion or a 
seizure.

The physician opined, however, that the most likely cause 
would have been the presence of a small arteriovenous 
malformation; in offering this opinion, he stated that the 
supposition was based on his review of the record and that it 
was not "a proven fact."  As a final comment, however, the 
physician stated that there were numerous lay statements in 
the record indicating that the veteran had a change in 
personality during service, and that the possibility existed 
that these events might have been due partially to brain 
damage secondary to the truck incident and the fall from the 
bunk bed in October 1961, if they are considered due to an 
arteriovenous malformation.

Thereafter, in January 1997, the hearing officer who 
conducted the May 1994 hearing denied service connection for 
organic brain syndrome, headaches, and on a de novo basis, 
for a seizure disorder.  In addition, although the evidence 
reportedly considered included the May 1994 hearing 
testimony, the October 1995 medical opinion, the lay 
statements and the August 1992 remand, none was specifically 
referred to in the decision.  The RO also confirmed and 
continued its denial of his claim of entitlement to a 
compensable rating for his service-connected scar.

Finally, as noted above, the Board remanded this case in 
March 1998 to clarify whether the veteran wished to testify 
at a hearing conducted before a Member of the Board.  As 
discussed in the introduction, the Board has concluded that 
the veteran has withdrawn this request.  In addition, no 
additional evidence has since been associated with the claims 
folder since that time.  Indeed, the file reflects that the 
veteran failed to report twice failed to report for scheduled 
VA examinations to assess the condition of his service-
connected scar.  In this regard, in May 1999, the RO informed 
him that because of his failure to report, his increased 
rating claim had been denied, and invited him to submit 
additional evidence prior to April 2000.  In an undated 
statement received at the RO in October 1999, the veteran 
simply indicated that he wanted to appeal the denial of that 
benefit.

Analysis

I.  New and material evidence

Because the veteran did not submit a Notice of Disagreement 
to the July 1983 rating decision, denying service for a 
seizure disorder, it became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

As discussed in detail above, substantial pertinent evidence 
not previously of record has been added to the claims folder 
since the July 1983 rating decision that denied service 
connection for this disability.  This evidence includes 
private hospital records, VA outpatient treatment records, 
dated from January 1973 to March 1991; a September 1990 VA 
hospitalization report; a September 1992 VA neurological 
examination; an October 1992 VA psychiatric examination; the 
report of a December 1994 VA examination that was conducted 
to assess whether the veteran was housebound or permanently 
required the aid and attendance of another person; the 
October 1995 report prepared by the VA surgeon based on his 
review of the veteran's medical records; the transcript of 
the testimony offered by the veteran and a friend at a 
hearing held in May 1994 before a hearing officer at the RO; 
lay statements and statements of the veteran.  The Board 
finds that this new evidence bears directly and substantially 
upon the specific matter under consideration and that by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
Board concludes that new and material evidence has been added 
to the record and the veteran's claim of entitlement to 
service connection for a seizure disorder is reopened.  In 
reaching this conclusion, the Board points out that in Hodge, 
the Federal Circuit, reviewing the history of 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  See Id. at 1363.

II.  Service connection for headaches and organic brain 
syndrome

As a preliminary matter, the Board finds that these claims 
are plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

In order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of the evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the veteran presently has been diagnosed with 
headaches and organic brain syndrome.  This meets the first 
element of a well grounded claim.  The veteran's statements 
presented throughout this claim, indicating that these 
disabilities occurred in service are sufficient alone to meet 
the second element of a well grounded claim.  Finally, Dr. 
Browder submitted a statement in 1981 indicating that the 
veteran had organic brain syndrome caused by an injury in 
service and a 1992 VA examination report suggested that the 
veteran's headaches were related to the veteran's inservice 
head trauma, meeting the final element of a well grounded 
claim, which is a nexus between the inservice injury and the 
present disability.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claims and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As discussed above, the veteran has been diagnosed on 
numerous occasions as suffering from both headaches and 
organic brain syndrome.  As such, the only question before 
the Board is whether either of these disabilities was 
incurred in or aggravated by his military service.  Following 
a review of the entire evidence of record, the Board 
concludes that the preponderance of the evidence is clearly 
against each of the veteran's claims.  

In reaching these determinations, the Board notes that the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
has offered guidance on the assessment of the probative value 
of medical opinion evidence.  The Court has instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will now 
proceed to discuss the merits of each claim.

A.  Headaches

As noted above, the veteran was treated during service for 
complaints of headaches following trauma sustained to his 
head, and indeed, he is service connected for a residual scar 
on his scalp.  In addition, records of the veteran's 
treatment by Dr. Browder, dated during his period of active 
duty, show that he treated the veteran for complaints of 
headaches.  Further, although at separation he complained of 
suffering from this disability, clinical examination 
conducted at that time revealed that the veteran's head and 
scalp were both normal; his neurologic and psychiatric 
systems were also reported as normal.  A Report of Medical 
Examination, dated in February 1963 and conducted for 
purposes of his enlistment into the Army National Guard, 
reflects that a small scar on the top of his head was noted, 
but was otherwise negative.  Moreover, a Report of Medical 
History, dated that same month, is negative for complaints or 
findings of headaches.  As such, the Board concludes that the 
evidence strongly suggests that the veteran's headaches were 
a temporary symptom caused by the trauma but which 
subsequently resolved.

The post-service medical evidence reflects that the veteran 
has been diagnosed as suffering from this disability on 
numerous occasions.  As noted above, however, the Board does 
not question this diagnosis.  Rather, the Board is concerned 
only with the onset and etiology of this disability.  As 
such, the Board will proceed to discuss only that evidence 
that relates to this issue.

A chronological review of the pertinent medical evidence 
discloses that, during a July 1962 VA neuropsychiatric and 
neurological examination, the veteran reported having both a 
history of in-service head trauma as well as complaints of 
in-service headaches.  Neurological testing that was 
conducted as part of the examination was reported as normal.  
The only pertinent diagnosis was "slight residuals of a head 
injury;" a headache disorder was not diagnosed.  On the 
basis of that diagnosis, in September 1962, the RO 
established service connection for a scar on his scalp.

Despite the volume of medical evidence in the claims folder, 
the record is negative for any evidence of either complaints 
or treatment for a headache disorder prior to January 1973, a 
period approximately ten years later, when the veteran was 
treated at a local hospital for symptoms that included 
headaches.  The records show that, while at work, the veteran 
lost consciousness and presented in a semi-comatose state.  
Shortly thereafter, he underwent brain surgery.  The post-
service medical evidence reflects a continuity of 
symptomatology since the January 1973 incident.

In addition, although the claims folder contains several 
reports drafted by Dr. Browder in which he opines that the 
veteran's seizure disorder and his organic brain syndrome had 
their onset during his period of active duty, to date, Dr. 
Browder has not offered an opinion linking the veteran's 
headaches to his period of service.  Moreover, although as 
discussed below the September 1992 VA neurologist suggested 
that the disability was related, in part, to in-service head 
trauma, the Board finds that the most persuasive medical 
evidence that addresses the onset and etiology of this 
disability is clearly against the veteran's claim.

As discussed above, in compliance with the Board's August 
1992 remand instructions, in September 1992 the veteran was 
afforded a VA neurological examination.  That examiner 
reported that the veteran "did well" after the in-service 
head injury and began experiencing headaches only after a 
January 1973 work incident.  Based on his review of the 
veteran's medical records, he indicated that the veteran had 
a subdural hematoma and the veteran underwent an emergency 
craniotomy.  Thereafter, he diagnosed the veteran as having a 
chronic headache disorder that was due to both the scar on 
his scalp, which attributable to the in-service head trauma 
and to the subdural hematoma; the Board observes that this 
opinion constitutes the only competent medical evidence of 
record linking the disability to the veteran's period of 
service.  Also of record is the January 1973 Baroness 
hospitalization report that reflects that, at discharge, the 
veteran was diagnosed as having headaches of undetermined 
etiology.

Because of the conflicting nature of the evidence, the RO 
requested that a VA surgeon carefully review the veteran's 
medical records and determine the etiologies and onset of his 
current disabilities.  In an October 1995 report, the 
physician noted the veteran's in-service history and 
thereafter commented that the "next event" occurred in 
1973.  In addition, he explained that the most common 
complaint of a patient with a congenital arteriovenous 
malformation, prior to a rupture, is chronic and recurrent 
headaches.  The surgeon thereafter opined that the veteran's 
1973 cerebral hemorrhage was due to his congenital 
arteriovenous malformation, indicating that the headaches 
were a manifestation of that congenital disability rather 
than a symptom attributable to the in-service head trauma.  
Because this opinion is based on the surgeon's specialized 
expertise, and was made subsequent to his review of the 
veteran's entire claims folder, the Board has given great 
weight to this well reasoned medical opinion.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim.  Although the September 1992 VA examination report is 
sufficient to well ground the claim, see Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000), the Board reiterates that for the 
reasons discussed above, the opinion of the October 1995 VA 
surgeon is more persuasive.  Finally, although the veteran, 
as well as friends and members of his family, have in 
statements, affidavits and during the May 1994 RO hearing 
consistently and emphatically argued that his headache 
disorder is etiologically related to the in-service head 
trauma, because they and the appellant are lay persons 
untrained in the field of medicine, Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), their opinions are not 
sufficient to place the evidence into equipoise.  
Accordingly, the Board finds that the claim of entitlement to 
service connection for headaches must be denied.

B.  Organic brain syndrome

The Board reiterates that the service medical records, as 
well as the post-service records for many years subsequent to 
the veteran's discharge from active duty, are negative for 
any complaint, treatment or diagnosis of organic brain 
syndrome, and the veteran does not contend otherwise.  
Moreover, as with his claim of entitlement to service 
connection for headaches, the post-service medical evidence 
reflects that the veteran has been diagnosed as suffering 
from this disability on numerous occasions.  As such, the 
Board does not question this diagnosis.  Rather, the Board is 
concerned only with the onset and etiology of this 
disability.  Hence, the Board will proceed to discuss only 
that evidence that relates to this issue.

As discussed above, the veteran was initially diagnosed as 
having this condition in the 1970s, i.e., many years 
subsequent to his separation from service.  The medical 
evidence in support of this claim includes several opinions 
offered by Dr. Browder, as well as the opinion offered by the 
physician who conducted the October 1992 VA psychiatric 
examination.  With regard to the former examiner, the Board 
observes that, in a May 1977 report, Dr. Browder opined that 
the veteran's in-service head trauma caused a blood clot to 
form in the veteran's head that required surgery, i.e., the 
January 1973 craniotomy, suggesting that the organic brain 
syndrome is related to his period of service.  The Board 
concludes, however, that the opinion offered by Dr. Browder 
is not persuasive because it is compromised by several 
factors.  In this regard, the Board observes that Dr. Browder 
acknowledged to the field examiner who prepared his July 1983 
report that he performed no diagnostic tests and that he 
"merely just prescribed medication for the veteran and saw 
him on a very informal basis."  Moreover, he indicated at 
that time that he no longer had his clinical records and thus 
his May 1977 diagnosis was not based on the findings 
contained in those records.  Indeed, Dr. Browder stated that 
the reports he furnished to VA "were simply for the purpose 
of assisting the veteran in seeking some financial relief 
rather than based on sound diagnostic procedures."

As noted above, the opinion offered by the examiner who 
conducted the October 1992 VA psychiatric examination also 
supports this claim.  That physician diagnosed the veteran as 
having organic brain syndrome and indicated that the 
condition was related to an in-service injury that took place 
while the veteran was stationed at Fort Benning, Georgia, 
during service.  The Board concludes that the probative value 
of this opinion is also compromised.  In making this finding, 
the Board explains that the physician did not appear to have 
the benefit of reviewing the veteran's medical records prior 
to the preparation of his report, i.e., the records 
reflecting the in-service head injury and the absence of 
medical evidence showing complaint, treatment or a diagnosis 
of a headache disorder for approximately a decade prior to 
the January 1973 incident.  Indeed, with regard to the 
reported in-service head injury sustained while stationed at 
Fort Benning, the Board notes that a careful review of the 
veteran's service medical records fails to disclose any 
indication that he sustained a head injury while serving 
there.  Thus, the Board does not find the opinion persuasive 
because it is apparently predicated on an inaccurate factual 
predicate.  In any event, the Board observes that he has 
offered no rationale in support of his conclusion.

By contrast, the Board finds the medical evidence against the 
claim to be more persuasive.  In this regard, the Board notes 
that it is based on either the examiners' treatment of the 
veteran, including following long-term inpatient care, or, in 
the case of the VA surgeon, a detailed analysis of the 
evidence contained in the veteran's claims folder.

The medical evidence that is against this claim includes a 
December 1975 VA outpatient treatment entry in which the 
examiner indicated that the veteran's organic brain syndrome 
had its onset in 1973.  Consistent with this evidence is the 
opinion offered by the VA examiner who evaluated the veteran 
on an outpatient basis in January 1980.  That physician 
diagnosed the veteran as having organic brain syndrome and 
indicated that it was secondary to a "blood clot."  
Moreover, the January 1980 examiner clarified any ambiguity 
by explaining that it was related to the 1973 brain surgery, 
i.e., it was not etiologically related to any in-service head 
trauma.  Similarly, in an October 1982 VA hospitalization 
report, which followed three months of inpatient care, the 
physician diagnosed the veteran as having dementia due a 
subdural hematoma, i.e., again indicating the onset of the 
condition in 1973.  Moreover, following a two-month period of 
inpatient care, the physician who drafted the September 1990 
VA hospitalization report diagnosed the veteran as suffering 
from status post head injury for subdural hematoma with 
residual aphasia, likewise linking the disability's onset to 
1973.  In addition, the examiner who performed the September 
1992 VA neurological examination noted the veteran's 
pertinent medical history and diagnosed him as having organic 
brain syndrome that was secondary to the subdural hematoma.  

In addition to the above evidence, the Board finds that the 
opinion offered by the VA surgeon is the most probative one 
of record relating to the etiology of the disability.  That 
surgeon prepared a comprehensive report, dated in October 
1995, subsequent to an extensive review of the veteran's 
pertinent medical records and reports.  As indicated above, 
at the outset of his report, he discussed in detail the 
veteran's in-service medical history, including the trauma 
that he sustained to his head.  Moreover, he reported that 
there were twelve separate possible etiologies for the 
cerebral hemorrhage that the veteran experienced in 1973.  
The surgeon explained that, based on the veteran's medical 
history, only two were applicable:  an arteriovenous 
malformation and "undetermined."  With regard to the former 
etiology, he indicated that arteriovenous malformations vary 
in size and are congenital in nature.  Significantly, he 
added that the onset of symptoms usually occurred when a 
patient is between ten and thirty years of age, facts that 
are consistent with the onset of the veteran's reported 
headaches during his period of military service.  Moreover, 
he explained that, prior to a rupture, the most common 
complaint is a chronic recurring headache, but that, in 
approximately thirty percent of cases, a seizure is the first 
and only symptom.  In this regard, the Board reiterates that 
the veteran also suffers from a seizure disorder and notes 
that he initially began experiencing these symptoms during 
service; indeed he has been taking anti-convulsive medication 
since that time.  Further, with respect to the latter 
possible etiology, the surgeon reported that it presented 
with no pattern of symptoms or specific cause.  Following 
this exposition, the surgeon opined that the most likely 
explanation for the cerebral hemorrhage, and thus, for the 
veteran's organic brain syndrome, was the presence of a small 
arteriovenous malformation.  In doing so, he acknowledged 
that the veteran had some minor head injuries during service, 
but point out that the neurological and EEG examinations 
conducted at separation disclosed no abnormal findings.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim.  As with his claim for service connection for 
headaches, although the veteran, as well as friends and 
members of his family, have in statements, affidavits, and 
during the May 1994 RO hearing consistently and emphatically 
argued that his organic brain syndrome is etiologically 
related to his period of military service, including the 
trauma he sustained to his head during that period, because 
they and the appellant are lay persons untrained in the field 
of medicine, Espiritu v. Derwinski, 2 Vet. App. at 494-95, 
their opinions are not sufficient to place the evidence into 
equipoise.  Accordingly, the Board finds that the claim of 
entitlement to service connection for organic brain syndrome 
must be denied.

C.  Conclusion

In reaching these determinations, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is clearly against each of the appellant's 
claims, the doctrine is not for application.  Gilbert.


ORDER

The claim for service connection for a seizure disorder is 
reopened.  The benefit sought on appeal is granted to this 
extent only.

Service connection for headaches is denied.

Service connection for organic brain syndrome is denied.


REMAND

As set forth above, the Board has found that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a seizure disorder.  
The Board must now provide the veteran an opportunity to 
present evidence as to whether the claim is well grounded 
before the original trier of fact.  In addition, pursuant to 
his right under 38 U.S.C.A. § 5103(a) (West 1991), the 
veteran must be informed what evidence, if any, is missing 
from his claim, and then be provided the opportunity to 
supply such evidence.  Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  In this regard, in considering the 
well-groundedness question, the RO should consider the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hensley v. West, 212 F. 
3d 1255, wherein the Federal Circuit reiterated that a well- 
grounded claim need only be "plausible" or "capable of 
substantiation," and emphasized that the burden of 
persuasion for establishing a claim as well grounded was 
"uniquely low."  In this regard, the Federal Circuit 
explained that standard is low because a high threshold risks 
the elimination of potentially meritorious claims, which 
would undermine the entire veteran-friendly nature of the 
claim system.  Id.

Also before the Board is the veteran's claim of entitlement 
to a compensable evaluation for the service-connected scar on 
his scalp.  Following review of the claims file, the Board 
finds that the evidence currently of record appears is 
inadequate to adjudicate this.  Thus, a contemporaneous and 
comprehensive examination of the veteran is needed.  In 
reaching this conclusion, the Board is mindful that the 
veteran has failed to report a VA examination scheduled to 
take place in January 1996.  However, a pertinent VA 
examination has not been performed in many years.  As such, 
although the Board finds that such an examination is 
necessary to properly adjudicate the veteran's claim, the 
veteran should be notified that his failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Further, although the claims folder contains significant VA 
and private treatment records, on remand, the RO should 
ensure that any outstanding records of the veteran's 
treatment for his service-connected scar, both VA and 
private, be associated with the claims folder.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  In this regard, the claims folder 
shows that the veteran is receiving disability benefits from 
the SSA.  Hence, on remand, the RO should associate any 
outstanding records and determinations from that agency with 
the claims folder.  Tetro v. West, 13 Vet. App. 404, 411-12 
(2000).  Accordingly, further development is in order.

Therefore, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder all records of 
treatment relating to the veteran which 
are not currently of record.  This 
specifically includes any records of 
recent treatment by VA and particularly 
at the VA Medical Centers in Nashville 
and Murfeesboro, Tennessee; from Baroness 
Erlanger Hospital in Chattanooga, 
Tennessee; and from any facility or 
source identified by the appellant.  The 
aid of the veteran and his representative 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  Pursuant to his right under 38 
U.S.C.A. § 5103(a), the RO must inform 
the veteran as to what evidence, if any, 
is not currently of record that is 
necessary to well ground his claim of 
entitlement to service connection for a 
seizure disorder.  The RO must thereafter 
provide the veteran a reasonable 
opportunity to present such evidence.

3.  The RO should request, directly from 
the SSA, complete copies of any 
outstanding disability determination(s) 
it has made concerning the veteran and 
copies of the medical records that served 
as the basis for any such decision(s).  
All attempts to fulfill this development 
must be documented in the claims file.

4.  In notifying the veteran that 
arrangements are being made to schedule 
him to undergo further examination, the 
RO clearly should advise the veteran of 
the consequences of failure to report for 
the examination.

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the current nature and 
severity of the service-connected scar on 
his scalp.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
describe the nature and extent of the 
scar, to include its size as well as 
whether it is tender and/or painful 
and/or disfiguring.  All examination 
findings, along with the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  In light of the evidence received 
pursuant to the above development (and 
after undertaking any additional 
development deemed warranted by the 
record, including conducting any physical 
examinations), the RO should adjudicate, 
on a de novo basis, the veteran's claim 
of entitlement to service connection for 
a seizure disorder.  The RO should also 
readjudicate his claim of entitlement to 
a compensable rating for his service-
connected scar on his scalp.  The RO must 
provide adequate reasons and bases for 
its decisions, citing to all governing 
legal authority and precedent, 
specifically to include that cited to in 
the body of this remand, and addressing 
all issues and concerns noted in this 
REMAND.

8.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

 



